NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         AUG 04 2015

                                                                         MOLLY C. DWYER, CLERK
TIFARAH C. McDANIEL,                              No. 13-55685            U.S. COURT OF APPEALS



                Plaintiff - Appellant,            D.C. No. 2:12-cv-01112-MWF-RZ

 v.
                                                  MEMORANDUM**
ASHTON B. CARTER, Secretary,
Department of Defense, Agency (DFAS)*,

                Defendant - Appellee.


                     Appeal from the United States District Court
                         for the Central District of California
                    Michael W. Fitzgerald, District Judge, Presiding

                               Submitted July 21, 2015***

Before:         CANBY, BEA, and MURGUIA, Circuit Judges.

      Tifarah C. McDaniel appeals pro se from the district court’s judgment in her

action alleging civil rights violations and employment discrimination in connection


          *
             Ashton B. Carter has been substituted for his predecessor, Leon
Panetta, as Secretary of the Department of Defense under Fed. R. App. P. 43(c)(2).

          ** This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with her federal employment. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal under Fed. R. Civ. P. 12(b)(6). Hebbe v. Pliler,

627 F.3d 338, 341 (9th Cir. 2010). We vacate and remand.

      The district court properly treated McDaniel’s claims as Title VII claims

because Title VII “provides the exclusive judicial remedy for claims of

discrimination in federal employment.” Brown v. Gen. Servs. Admin., 425 U.S.
820, 835 (1976).

      The district court dismissed McDaniel’s Title VII claims as untimely

without the benefit of our recent decision in Escobedo v. Applebees, — F.3d —,

2015 WL 3499902 (9th Cir. June 4, 2015). We therefore remand for the district

court to consider Escobedo in determining whether McDaniel timely filed her

complaint before the ninety-day limitations period expired.

      Each party shall bear its own costs on appeal.

      VACATED and REMANDED.




                                         2                                   13-55685